Exhibit 10.1

[g180031kgi001.gif]

ALL COMMUNICATIONS SHOULD INCLUDE THE CONTRACT NUMBER SHOWN IN BLOCK 5 BELOW
NOTICE OF AWARD, STATEMENT, AND RELEASE DOCUMENT 1. PAGE (1) OF 3 2. FROM; (Name
and address of Sales Office DLA Disposition Services 74 North Washington Battle
Creek, MI 49037 July 25, 2014 3. DATE OF AWARD July 25, 2014 4. INVITATION NO.
14-0091 5. CONTRACT NO. 14-0091-0002 6. TO: (Name and address of Purchaser)
Liquidity Services, Incorporated 1920 L Street, 6th Floor Washington, DC 20036
7. BIDDER NO. 8050000993 a. (PAID STAMP) (For Release of Property Only) This is
to inform you that your firm has been awarded a contract of sale for the
following materials as a result of the above numbered Invitation to Bid. 9.
PROPERTY MUST BE REMOVED BY (Final date of removal) 10. SURPLUS A D/OR
EXCHANGF/SAI E ITEMS ITEM NO. a DESCRIPTION b CITY c UNIT d UNIT PRICE e TOTAL
PRICE f QUANTITY RELEASED See attachment to Notice of Award (page 3) $0.00 $0.00
$0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 11. REI EASE 17. STATEMENT OF ACCOUNT
An agent of the purchaser obtaining release of the material must present
purchaser authorization. Payment of amount due the U.S. Government must be made
prior to removal of any material. Refer to the IFB for all methods of acceptable
payment. A. I HAVE RECEIVED THE ABOVE LISTED MATERIALS IN THE QUANTITY INDICATED
AND HAVE ACCEPTED SAME IN COMPLIANCE WITH THE TERMS OF ABOVE NUMBERED CONTRACT.
A. TOTAL CONTRACT PRICE $ B. LESS DEPOSIT $ C. BALANCE DUE $ TYPED OR PRINTED
NAME AND SIGNATURE OF PURCHASER OR AUTHORIZED AGENT 0. REFUND DUE $ B. RELEASED
BY (Signature) E. STORAGE CHARGES $ C. DATE D. VOUCHER NO. F. PAYMENT RECEIVED
$ 13. SALES CONTRACTING OFFICER (Typed name & Signature) REBEL BELLINGER G.
REFUND MADE $ 

 


[g180031kgi002.gif]

1. If you have any questions regarding this award, contact the Sales Contracting
Officer at once. 2. Upon receipt of property, inspect it immediately for
misdescription. Misdescription claims filed after 30 days from date of removal
will be denied as untimely filed. 3. Follow up with your carrier or agent
frequently, especially if you are in default, Extensions or reinstatements of
your contract cannot be made because of your agent or carrier’s failure to do
something. 4. If the IFB provided that purchaser loads, then you must make all
arrangements for loading including any equipment you may require to accomplish
such loading. IN THESE INSTANCES, THE GOVERNMENT WILL PROVIDE NO ASSISTANCE. 5.
Furnish your agent or carrier complete info needed to remove the property. THE
GOVERNMENT WILL ONLY MAKE INITIAL PLACEMENT WHERE IT IS PROVIDED THE GOVERNMENT
LOADS. PLACING, HANDLING, PACKING, BRACING, BLOCKING ETC., ARE YOUR
RESPONSIBILITY. 6. Make arrangement for pickup of property and send release
authorizations to both the carrier and the disposal officer where the material
is located. THE GOVERNMENT WILL NOT ACT AS LIAISON IN ANY FASHION BETWEEN
PURCHASER AND CARRIER, If desired, a list of carriers serving the area is
available from the Sales Office indicated on the reverse side. 7. (Read Block
9). This is your final free removal date, If you do not remove the property by
this date you will be placed in Default and storage charges will be assessed. 1.
If there is an amount due indicated in Block 12 C, you should remit this
immediately to the sales office indicated in Block 2, NO PROPERTY CAN BE REMOVED
UNTIL PAID FOR. Unless otherwise indicated in the IFB, MAKE CHECKS PAYABLE TO:
U.S. TREASURY. Receipts are not furnished. You have been awarded the items
listed on the reverse side of this document. In order to minimize confusion or
any chance of you having to pay storage charges or your contract being
terminated for failure to pay for and remove property, you should do the
following: The use, disposition, export and reexport of this property is subject
to all applicable U.S laws and regulations, including the Arms Export Control
Act (22 CFR 2751 et seq.), the Export Administration Act of 1979 (560 U.S.C.
App. 2401 et seq.); International Traffic in Arms Regulations (22 CFR 120 et
seq.); Export Administration Regulations (15 CFR 730 et seq.); Foreign Assets
Control Regulations (31 CFR 500 et seq.); and the Espionage Act (37 U.S.C. 791
et seq.) which among other things, prohibits: a. The making of false statements
and concealment of any material information regarding the use or disposition,
export or reexport of the property, and b. Any use or disposition, export or
reexport of the property which is not authorized in accordance with the
provisions of this agreement. Before any export or reexport of this property is
attempted, contact the Office of Defense Trade Controls, Department of State and
the Bureau of Export Administration, Department of Commerce for export licensing
REMARKS PART 2 - TIPS FOR PURCHASERS DISPOSAL NOTIFICATION TO ALL PURCHASERS AND
SUB-PURCHASERS

 


[g180031kgi003.gif]

CONTRACT NUMBER 14-0091-0002 Page 3 of 3 Attachment to NOTICE OF AWARD,
STATEMENT, AND RELEASE DOCUMENT Description of the property is as identified in
Invitation For Bid 14-0091. Performance period for this contract is 24 months
from the date of the first delivery order after completion of the phase-in
period. Up to four (4) twelve month additional options may be offered by the
Government. Bid percentages are as follows: Up-Front Property Payment: 0.50% of
the acquisition value Back-End Property Payment: 3.85% of the acquisition value
after 120 days Bid Deposit Paid to the Government (April 1, 2014): $ 100,000.00
Payment Deposit (due upon Government notification): $ 500,000.00 Financial
Guarantee Bond (due upon Government notification): $3,000,000.00 NOTHING FOLLOWS

 

 